 Case 1:20-cv-00034-WHA-WC Document 1 Filed 01/15/20 Page 1 of 4




       Wie chur7Z-40                                 Tirer6e.bei
           /we s6a7;e                            6-7/22-er
                         A/6-1/46        P. A KETTAK
                                   U.S. DISTRICT COU
                                  MIDDLE DISTRICT AL
ki7;AiLo                                             Li                              _
     kiCA4MAti:

                                                                                  67-2-i)


                                                              47:3
                                                            =I"
                                                              tar-IPT:
TNy 146-6143 (3ilar.F0                           I          c7-"
                                                            Cr/
                                                               6

     peArkri-F6                                  I
                                                 9
                                                       70 4:K
                                                       c-
                                                        )           >     <

                                                       t—     ir)         -Nvor
                                                 1            r-    cz)
                                                              VC    WM.




                1713 eopilazArAirj

     242/726:4_ AhA)                /417.eaVe" gi.V24.67,/          de-A-wdmir
     ICN70-Arrö
            Sit/(50A)„Oe sE 111Azo /flags fir's
gorlokAke 64/A7- 8ND                                   ge:Aidex.
                  fimpi&ATEriv.
                         777r3 snid /9,03
                         60/19ZArAii

                 Cr-S3UE ONE) AZISEMO/Z6-457-

ON OA, 96c6714E-4- a;020/6-- )      v_ 79 d dA/ kid
                                       ,pe
 REE 077/6.72_ :649Zes eiti812.6 454o/oedier_~itoat
  Case 1:20-cv-00034-WHA-WC Document 1 Filed 01/15/20 Page 2 of 4




    -VIE AL113.g_Aliti_Sa7:6_elevp_a..5_,_460___Pigi-     lit-T
          dit71/6,2 •01    67ste oleh_int9/2.trs oivirrEd
 Nita) Z.Esš 77/Adt)    sgAiks Of Plalzifthwi
     -fig y .3Th Ted 77/Arriwgieg kkOEES411W (-44e7
        PI/110E      717AT-774612 b/a_o_ day 104/NdS
                   OP7RE 5577k TgOVEAS kga??S2-J4
         tA)Arek_a)oad diwg_she:EAL7PE_&_xif-c_rViNzpo
lo        ZEIAL
             yi___Tio_lakargafk-7422/10AL6;
       77/6_eliii9e Ave/ 77-7kv__ZgLititz,__Vig_Att&y_
IlLepuy 4AA0      azzyzmitiLLy_eA           -7#6r-
                                              -    wii71
 pos6E-35-10A)        inAtzzim/tfil evV7dokyie6-6--
                                         z;_s_exturpc        67(isri-a-


iN,57ad          eito#2.  -
                          1                                77/6-
     p           ves 4ive/ R8-7c-  iitAirN5 We-
                                              a /17aNzas
      DE,57-&-Lc coo/fr oP 4,11B4ivindds-wavA eotpv7i7
    Ale io         ilLy                      i7/8-
 poP.56-53r0A/    /141....r LamA                iner.sss.sroA/
'01 4//a4N,4 /            &En&          410a.0746  , 1,1,tc_rg.s
          /.0M / AlISSEA1,    17-30
                                         7aLs 4.)10/47.
IVA/No/Zed kow4 7A- 1/672_y_ *A/Ai_r_,  A1 Aild7a
1476IA/ gerilitv4 6.4/N7y- , 1-61a40
                                   - 1iy 71/g 1-16wev.4.61z
         57Z- -i‘f
           z&    ,C;41,177I Ave/ AAs wai2ta.4:4K
                                               - irAi
       tiaz71/          ArruAy
                             kisie72/1Zi.       -ro'6i/6'4
up 27
    /6-14 Mzsatti7 6/1 CAI ,zviZik          AgYie7+7z.
              Case 1:20-cv-00034-WHA-WC Document 1 Filed 01/15/20 Page 3 of 4




           2
           , j Pg. epg,- A1/2. p6,556,-<5_,rod 65.11NA/uythw4 LA467A/
           adg Of 1116. 14 1,0_b72E gil-671.- Aigind TO ba .4 poss6:5$.0,1Li
           oF___Acitt.N6 aLgyAL.

           Ara as -74-
                    - /9774 _. i e717 _7;i_zti                         ,oZeR,0




           ..1:364i6-412 cJIAJakt 727-gr 6.-AMZ,Ty        a/6pgeolazy_061 __ _ _
             aws I5- Teag, Al'Aid 6,e4aTt                                       ______ ____




_                                                 OrOk           idkPV't,_4,-
                                                                            (
                                                                            v. _____
                                               .owiz,;- stio
______ _                                       .4,t/7.     gigcAsoni
                                             e_40_46- C.x./Agf/ez,Ajoe-,e-/ _
                                             it/ei igxeck7o-Ai Xt 363t/
                        Case 1:20-cv-00034-WHA-WC Document 1 Filed 01/15/20 Page 4 of 4




   hoi   SackSoA           momso ER;
                                   1              -;E0
6/e Go-c-ee   Court4y     I
                              14 :VAIN 2t1.20 F1,1 3:4?
   Gou.,13-1 Car.,fl.e.x,                                        FOREVER / USA

klietd 8r6c,k-Pcni, AL.;4351



                                                            Jaafre
                                              &dem( eakrk Hoase
                                                 aufick
                                              ovionlyim eer 3to
 36104-401=0i
